DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For the record:
“Compression unit,” is interpreted according to the structure described at para 0033 of the specification as being a 2-step compressor, and known equivalents.
“Condensation unit,” is interpreted according to the structure described at para. 0002 of the specification as being a condenser, and known equivalents.
“Expansion unit,” is interpreted according to the structure described at para. 0008 of the specification.
“Evaporation unit,” is interpreted according to the structure described at at para. 0002 as being an evaporator, and known equivalents.
“Control device,” is interpreted according to the structure described at para. 0068 of the specification.
Regarding “temperature detection unit,” the specification provides no explicit corresponding structure.  See corresponding rejections under 35 U.S.C. 112(a) and (b), below.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitation “temperature detection unit” invokes interpretation under 35 U.S.C. 112(f), however no corresponding structure is described in the specification as required under the statute.  Accordingly, Applicant has failed to establish full possession of the claimed invention at the effective filing date of the application.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 16, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 12 and 18, claim limitation “temperature detection unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	As per claims 16 and 19, the claims each recite the limitation “in normal use.” The metes and bounds of what constitutes “normal use” are not clearly defined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 16-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knopp et al. (US 2017/0268806 A1) in view of Ogata et al. (JP 2002286300 A) and Frohbieter (US 4,439,996).
	As per claims 11 and 17, Knopp et al. disclose a centrifugal chiller comprising: a refrigeration cycle which includes a compression unit 22 which compresses a refrigerant, a condensation unit 24 which condenses the refrigerant compressed by the compression unit, an expansion unit (combination of O and EXV as shown in Figs. 7, 10, and 13) which expands the refrigerant condensed by the condensation unit, and an evaporation unit 28 which evaporates the refrigerant expanded by the expansion unit and supplies the expanded refrigerant to the compression unit, and through which the refrigerant circulates, wherein the expansion unit includes an orifice (O) through which the refrigerant condensed by the condensation unit passes, and a flow regulation valve (EXV) which is connected in parallel to the orifice and adjusts a passing amount of the refrigerant condensed by the condensation unit (Figs. 7, 10, and 13), and wherein the centrifugal chiller further comprises a control device 20 which is electrically connected to the flow regulation valve (Figs 1, 2; para. 0086, lines 1-3; etc.).  
Knopp et al. do not teach wherein the control device causes the refrigerant condensed by the condensation unit to pass through the orifice and the flow regulation valve when a load factor is equal to or more than a partial load peak at which a coefficient of performance during a partial load operation is maximized, and the control device fully closes the flow regulation valve and causes the refrigerant condensed by the condensation unit to pass through only the orifice when the load factor is less than the partial load peak.

Further, while Ogata et al. do not teach the load factor threshold being based on maximizing coefficient of performance, the general concept of maximizing coefficient of performance for the purpose of optimizing system efficiency is well-known in the art.  Frohbieter, for example, teaches a refrigeration system comprising an expansion device that comprises an orifice 27 and expansion valve 28 in parallel, wherein the system is controlled to maximize coefficient of performance in order to provide improved energy usage efficiency (col. 4, lines 11-14).   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to determine the load threshold of Frohbieter as applied to Knopp et al. in a manner that maximizes coefficient of performance for this same generally understood purpose of achieving improved energy usage efficiency.
	As per claims 16 and 19, Knopp et al. further disclose wherein the refrigerant is a low-pressure refrigerant whose pressure in normal use is less than 0.2 MPa (Knopp et al. disclose using R1233zd – see paras. 0008-0015, which is the same as Applicant’s example of such a refrigerant (see Applicant’s specification at para 0080, etc.).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knopp et al. (IUS 2017/0268806 A1) in view of Ogata et al. (JP 2002286300 A) and Frohbieter (US  as applied to claim 11, above, and further in view of Cho et al. (US 2013/0091882 A1).
	As per claim 13, Knopp et al. do not teach wherein the flow regulation valve is an electric ball valve.  However, the use of electric ball valves as flow regulating expansion valves is generally old and known in the art.  Cho et al. for example teach using ball valve 152 as an expansion valve, and that such ball valves provide the advantage of little pressure loss when open (para. 0082).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly use an electric ball valve as the expansion valve of Knopp et al. for achieving this same generally known advantage that electric ball valves provide.	
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knopp et al. (IUS 2017/0268806 A1) in view of Ogata et al. (JP 2002286300 A) and Frohbieter (US 4,439,996) as applied to claim 11, above, and further in view of Okada et al. (JP 2011038711 A).
	As per claim 14, Knopp et al. teach an economizer 26 which is disposed between the condensation unit 24 and the evaporation unit 28, reduces a pressure of a portion of a high-temperature and high-pressure refrigerant compressed by the compression unit to an intermediate pressure, and returns the refrigerant whose pressure is reduced to the intermediate pressure to the compression unit, wherein an expansion unit is disposed between the condensation unit and the economizer (at 25) and between the economizer and the evaporation unit (at 27) (Fig. 2).  Fig. 2 of Knopp et al. does not explicitly teach using a parallel orifice and valve combination as the expansion units.  Okada et al. teach a similar arrangement comprising a parallel orifice 15 and expansion valve 12 between condenser 3 and economizer 4, and parallel orifice 14 and expansion valve 11 between economizer 4 and evaporator 2 (Fig. 2).   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to provide parallel orifice/expansion valve arrangements at the expansion units of 
	As per claim 15, the applied structure of Okada et al. in 14 further teaches a first line which connects an outlet of the condensation unit 3 and an inlet of the economizer 4 to each other; and a second line which connects an outlet of the economizer 4 and an inlet of the evaporation unit 2 to each other, wherein one of the orifice and the flow regulation valve is provided in each of the first and second lines (valve 11 in first line and valve 12 in second line), and wherein a bypass line which bypasses the one is provided in each of the first and second lines and the other of the orifice and the flow regulation valve is provided in the bypass line (orifices 14 and 15 in respective bypass lines).  Therefore again, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to provide parallel orifice/expansion valve arrangements at the expansion units of Knopp et al. for the purpose of being able to maximize system efficiency as already discussed above regarding claim 1.

Allowable Subject Matter
Claims 12 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Cited Prior Art
	Sun (US 2018/0231006 A1) teaches an alternative centrifugal compressor and economizer arrangement for use in low capacity arrangements.
	Hori et al. (JP 08128760 A) teach an alternative refrigeration cycle using an orifice connected with an electronic valve in parallel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARC E NORMAN/Primary Examiner, Art Unit 3763